Listing Report:Supplement No. 115 dated Dec 03, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 321005 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,800.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 7.0% Starting lender yield: 9.00% Starting borrower rate/APR: 10.00% / 12.11% Starting monthly payment: $122.62 Auction yield range: 8.29% - 9.00% Estimated loss impact: 7.18% Lender servicing fee: 1.00% Estimated return: 1.82% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Nov-1998 Debt/Income ratio: Not calculated Credit score: 760-779 (Dec-2009) Current / open credit lines: 13 / 13 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 25 Length of status: 3y 9m Amount delinquent: $0 Revolving credit balance: $642 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 1 Bankcard utilization: 4% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: tinkrjck Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay High interest car loan 16.49% THE ABOVE USAGE OF MY BANCARD IS WRONG, AS I HAVE CHANGED ACCOUNTS.? I use my bankcard/cash for everything except emergency car repairs or vet bills.? I would say my usage is at 90%.? Purpose of loan:This loan will be used to pay off a high interest car loan, I am still trying to repair my credit from a mistake 7 years ago.My financial situation:I am a good candidate for this loan because I have re-payed all of my past debts and have not had one late payment in over 5 years.? I have been paying on a 16.49 car loan for 3.5 years now, and would like some relief!Monthly net income: $?2528.64 - 2728.64?(two income household, another?2278.98 is available for billsMonthly expenses: $ two income household, this is my 1/2?of the bills??Housing: $?250?????Car Insurance: $?85??Car expenses: $ 352.48??Utilities: $ 82.50??Phone, cable, internet: $ 100??Food, entertainment: $ 100??Clothing, household expenses $ 0??Credit cards and other loans: $?400??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 331333 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,800.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $157.01 Auction yield range: 4.29% - 9.94% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Aug-2002 Debt/Income ratio: 30% Credit score: 720-739 (Dec-2009) Current / open credit lines: 6 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 2y 4m Amount delinquent: $0 Revolving credit balance: $7,481 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 31% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: dsh189 Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit card debt I am an elementary school teacher that accrued a lot of debt during my final years of school while I was student teaching. It was basically a full time job, but without a paycheck attached to it. I moved from Pennsylvania to Seattle after graduating college and it took a little while to get settled, get a job, and start earning a paycheck. I have been working since December 2006 and have not increased my debt amount by too much. But, the damage was already done. I have making payments of what I can each month on my credit cards, but I would love to get my debt down without an interest rate that is out of this world. I am single, have no children, and I try to live frugally.
